
	

113 S2065 IS: Alternative Fuel Vehicle Development Act
U.S. Senate
2014-02-27
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		II
		113th CONGRESS
		2d Session
		S. 2065
		IN THE SENATE OF THE UNITED STATES
		
			February 27, 2014
			Mr. Inhofe (for himself and Mr. Levin) introduced the following bill; which was read twice and referred to the Committee on Commerce, Science, and Transportation
		
		A BILL
		To create incentives for the development of alternative fuel vehicles.
	
	1.Short titleThis Act may be cited as the Alternative Fuel Vehicle Development Act.
		2.
			Alternative fuel vehicles
			
				(a)
				Maximum fuel
			 economy increase for alternative fuel automobiles
				Section
			 32906(a) of title 49, United States Code, is amended by striking (except
			 an electric automobile) and inserting (except an electric automobile or, beginning with model year 2016, an
			 alternative fueled automobile that does not use a fuel described in
			 subparagraph (A), (B), (C), or (D) of section 32901(a)(1)).
			
				(b)
				Minimum driving
			 ranges for dual fueled passenger automobiles
				Section 32901(c)(2)
			 of title 49, United States Code, is amended—
				
					(1)
					in subparagraph
			 (B), by inserting
			 , except that beginning with model year 2016, alternative fueled automobiles that do not use a fuel
			 described in subparagraph (A), (B), (C), or (D) of subsection (a)(1) shall
			 have a minimum driving range of 150 miles after at least 200 miles; and
				
					(2)
					in subparagraph
			 (C), by adding at the end the following: Beginning with model year 2016, if the Secretary prescribes a minimum driving range of 150 miles
			 for alternative fueled automobiles that do not use a fuel described in
			 subparagraph (A), (B), (C), or (D) of subsection (a)(1), subparagraph (A)
			 shall not apply to dual fueled automobiles (except electric automobiles)..
				
				(c)
				Manufacturing provision for alternative fuel automobiles
				Section 32905(d) of title 49, United States Code, is amended—
				
					(1)
					by redesignating paragraphs (1) and (2) as subparagraphs (A) and (B), respectively;
				
					(2)
					by striking For any model and inserting the following:
					
						
							(1)
							Model years 1993 through 2015
							For any model
						;
				
					(3)
					in paragraph (1), as redesignated, by striking 2019 and inserting 2015; and
				
					(4)
					by adding at the end the following:
					
						
							(2)
							Model years after 2015
							For any model of gaseous fuel dual fueled automobile manufactured by a manufacturer after model
			 year 2015, the Administrator shall calculate fuel economy as a weighted
			 harmonic average of the fuel economy on gaseous fuel as measured under
			 subsection (c) and the fuel economy on gasoline or diesel fuel as measured
			 under section 32904(c). The Administrator shall apply the utility factors
			 set forth in the table under section 600.510–12(c)(2)(vii)(A) of title 40,
			 Code of Federal Regulations.
						
							(3)
							Model years after 2016
							Beginning with model year 2017, the manufacturer may elect to utilize the utility factors set forth
			 under subsection (e)(1) for the purposes of calculating fuel economy under
			 paragraph (2).
						.
				
				(d)
				Electric dual fueled automobiles
				Section 32905 of title 49, United States Code, is amended—
				
					(1)
					by redesignating subsections (e) and (f) as subsections (f) and (g), respectively; and
				
					(2)
					by inserting after subsection (d) the following:
					
						
							(e)
							Electric dual fueled automobiles
							
								(1)
								In general
								At the request of the manufacturer, the Administrator may  measure the fuel economy for any model
			 of dual fueled automobile manufactured after model year 2015 that is
			 capable of operating on electricity in addition to gasoline or diesel
			 fuel, obtains its electricity from a source external to the vehicle, and
			 meets the minimum driving range requirements established by the Secretary
			 for dual fueled electric automobiles,	by dividing 1.0 by the sum of—
								
									(A)
									the percentage utilization of the model on gasoline or diesel fuel, as determined by a formula
			 based on the model’s alternative fuel range, divided by the fuel economy
			 measured under section 32904(c); and
								
									(B)
									the percentage utilization of the model on electricity, as determined by a formula based on the
			 model’s alternative fuel range, divided by the fuel economy measured under
			 section 32904(a)(2).
								
								(2)
								Alternative utilizationThe Administrator may adapt the utility factor established under paragraph (1) for alternative
			 fueled automobiles that do not use a fuel described in subparagraph (A),
			 (B), (C), or (D) of section 32901(a)(1).(3)Alternative calculation
								If the manufacturer does not request that the Administrator calculate the manufacturing incentive
			 for its electric dual fueled automobiles in accordance with paragraph (1),
			 the Administrator shall calculate such incentive for such automobiles
			 manufactured by such manufacturer after model year 2015 in accordance with
			 subsection (b).
							.
				
				(e)
				Conforming amendment
				Section 32906(b) of title 49, United States Code, is amended by striking section 32905(e) and inserting section 32905(f).
			
			3.
			High occupancy vehicle facilities
			Section 166 of title 23, United States Code, is amended—
			
				(1)
				in subparagraph (b)(5), by striking subparagraph (A) and inserting the following:
				
					
						(A)
						Inherently low-emission vehicles
						If a State agency establishes procedures for enforcing the restrictions on the use of a HOV
			 facility by vehicles listed in clauses (i) and (ii), the State agency may
			 allow the use of the HOV facility by—
						
							(i)
							alternative fuel vehicles; and
						
							(ii)
							new qualified plug-in electric drive motor vehicles (as defined in section 30D(d)(1) of the
			 Internal Revenue Code of 1986).
						; and
			
				(2)
				in subparagraph (f)(1), by inserting solely before operating.
			
			4.
			Study
			Not later than 180 days after the date of the enactment of this Act, the Secretary of Energy, after
			 consultation with the Secretary of Transportation, shall submit a report
			 to Congress that—
			
				(1)
				describes options to incentivize the development of public compressed natural gas fueling stations;
			 and
			
				(2)
				analyzes a variety of possible financing tools, which could include—
				
					(A)
					Federal grants and credit assistance;
				
					(B)
					public-private partnerships; and
				
					(C)
					membership-based cooperatives.
				
